F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                      July 18, 2007
                               TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                       Clerk of Court


 SEA N H A RR IN G TO N ,

             Plaintiff-Appellant,                       No. 06-1418
       v.                                            District of Colorado
 M AD ELINE W ILSON; CH RISTY              (D.C. No. 05-CV-01858-EW N-M JW )
 R YA N ; B ILL J. FY FE; C OLU M BINE
 COUNSELIN G CENTER, P.C.;
 LAURA ARCILISE, in her personal
 capacity; LO U ISE C ULB ER SO N-
 SM ITH, in her personal capacity;
 JO HN GLEASON, in both his
 personal and official capacity;
 W ENDELL PRYOR in his official
 capacity; ROBERT EVANS, in his
 official capacity; and the JEFFERSON
 COUNTY COM BINED COURT by
 and through the C OLO RA D O
 A TTO RN EY G EN ER AL, JO H N
 SUTHERS, in his official capacity,

             Defendants-Appellees.



                                     OR DER


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      This matter is before the court on appellant Sean Harrington’s Petition for

Panel Rehearing. Upon consideration of the petition, the panel grants the petition

and withdraws its prior order and judgment issued June 07, 2007. The attached

amended order and judgment is issued in its place.
                            OR D ER AND JUDGM ENT *



      To say that Sean Harrington began this action on September 23, 2005,

would be at once perfectly accurate and highly misleading. That is the day M r.

Harrington filed suit in federal district court, listing ten defendants and twenty-

eight claims for relief. But in fact, M r. Harrington’s federal suit is only the latest

installment in a long-running custody battle for M r. H arrington’s only child, a

battle waged largely in Jefferson County, Colorado, District Court over a span of

six years. In that time, M r. Harrington has launched a barrage of motions,

actions, and petitions aimed at regaining access to, if not custody of, his daughter,

Shelby, which he lost upon his divorce in M ay 2000. Frustrated at his lack of

success in state court, M r. Harrington brought his campaign to the federal court

system nearly two years ago, and has named in his action here defendants ranging

from his former wife to the Colorado Attorney General. M ost of his claims do

not belong in federal court. The rest are without merit.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10 th Cir. R. 32.1.


                                          -2-
      The district court followed the recommendation of the magistrate judge,

dismissing all of M r. Harrington’s claims. To review: The district court found

that the Rooker-Feldman doctrine precluded it from considering M r. Harrington’s

claims against M adeline W ilson, the attorney for his former w ife. See Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462 (1983). Because the state court’s adjudication of the

custody dispute is not yet final, all other claims against M r. Harrington’s former

wife, and M s. W ilson, the court dismissed as barred by the Younger abstention

doctrine. See Younger v. Harris, 401 U.S. 37 (1971). The court ruled M r.

Harrington lacked standing to bring suit against John Gleason and Louise

Culberson-Smith, as private citizens may not force state bar officials to discipline

member attorneys. Doyle v. Oklahoma Bar Ass’n, 998 F.2d 1559, 1566-67 (10th

Cir. 1993).

      The plaintiff’s remaining claims, suits under 42 U.S.C. §§ 1983, 1985(3),

and 1986 against defendants Gleason and Culberson-Smith, fail for lack of

standing. A private citizen, however much aggrieved, has no standing to sue a

state bar association for failure to discipline an attorney. Doyle v. Oklahoma Bar

Ass’n, 998 F.2d 1559, 1562 (10th Cir. 1993).

      The district court went on to provide alternative grounds for dismissal of

many of the claims. Plaintiff’s § 1983 claims must fail because M r. Harrington

cannot show that M s. W ilson or his former wife were state actors. Nor can he

                                         -3-
show they conspired with state actors. See Barnard v. Young, 720 F.2d 1188,

1188-90 (10th Cir. 1983) (“A prerequisite for any relief under [42 U.S.C. §] 1983

is that the defendant has acted under color of state law.”). M r. Harrington’s

Americans with Disabilities and Rehabilitation Acts claims against the Colorado

state defendants do “not adequately alleg[e] that there has been any impediment

to [M r. Harrington’s] access to the courts by reason of a disability.” As for

defendant Laura Arcilise, she is entitled, the district court found, to absolute

quasi-judicial immunity for services rendered as the state court judge’s division

clerk. See Whitesel v. Sengenberger, 222 F.3d 861, 867 (10th Cir. 2000)

(“[A]bsolute judicial immunity has been extended to non-judicial officers where

their duties had an integral relationship with the judicial process.”) (internal

quotation marks omitted). Finally, the court concluded that Younger precluded it

from granting M r. Harrington’s “Emergency Forthwith M otion for Preliminary

Injunction and Sanctions.”

      The district court erred, however, in dismissing the claims with prejudice.

Each of the twenty-eight claims w as dismissed on one of three grounds: Rooker-

Feldman, Younger abstention, or lack of standing. All three grounds are

jurisdictional, and therefore all should result in dismissals without prejudice.

Brereton v. Bountiful City Corp., 434 F.3d 1213, 1214 (10th Cir. 2006) (“A

longstanding line of cases from this circuit holds that where the district court

dismisses an action for lack of jurisdiction, as it did here, the dismissal must be

                                          -4-
without prejudice.”). See also C hapman v. Oklahoma, 472 F.3d 747, 750 (10th

Cir. 2006) (addressing Younger); Jackson v. Jackson, 195 F. App’x 745, 745

(10th Cir. 2006) (addressing Rooker-Feldman).

      The judgment of the United States District Court for the District of

Colorado is A FFIR M E D insofar as it dismisses the action. W e REM AND to the

district court to modify the dismissal to be without prejudice.



                                               Entered for the Court,

                                               M ichael W . M cConnell
                                               Circuit Judge




                                         -5-